







Exhibit 10.1


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE SUCH TERMS ARE NOT
MATERIAL AND WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. SUCH TERMS
HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***)


FIRST AMENDMENT TO MASTER PRODUCT PURCHASE AGREEMENT AND FIRST AMENDMENT TO
RAILCAR USAGE AGREEMENT


This First Amendment to Master Product Purchase Agreement and First Amendment to
Railcar Usage Agreement (the “Amendment”) is entered into on June 21, 2019, by
and between Smart Sand, Inc., a Delaware corporation (“Smart Sand”), and Rice
Drilling B LLC, a Delaware limited liability company (“Buyer”).
Recitals
Whereas, Smart Sand and Buyer have entered into (i) a Master Product Purchase
Agreement, dated effective as of January 1, 2017 (the “PPA”), and (ii) a Railcar
Usage Agreement, dated effective as of January 1, 2017 (the “RUA”, and together
with the PPA, the “Agreements”);
Whereas, Smart Sand and Buyer desire to amend the PPA and RUA; and
Whereas, pursuant to Section 15.1 of the PPA and Section 8 of the RUA, the
Agreements may not be changed or amended except by a writing executed by both
parties.
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises set forth herein, sufficiency of which is acknowledged by the
undersigned, the Buyer and Smart Sand hereby agree as follows:
1.    Amendment to the PPA. The PPA shall be amended as follows:
1.1    The table contained in Section 1.1 of the PPA shall be deleted in its
entirety and restated as follows:


Contract Year
Minimum
Tons per Year
1
***
2
***
3
***
4
***





1.2    Section 1.4 of the PPA shall be deleted in its entirety and replaced with
the following:
“    1.4    So long as all Monthly Reservation Charges have been (and continue
to be) paid in full, Buyer may defer (to no later than the end of the Term) the
purchase of up to *** tons of Products (“Deferred Tons”), and an amount equal to
the product of the number of Deferred Tons multiplied by $*** shall be applied
as a credit towards the purchase of such Deferred Tons in the future (such
credit, the “Deferral Balance”). If Buyer purchases less than *** in any given
month (the “ Monthly Benchmark”), then, subject to the maximum number of
Deferred Tons set forth in the first sentence of this Section, the difference
between the Monthly Benchmark and the tons purchased during such month shall
automatically become Deferred Tons, and the Deferral Balance shall increase by
an amount equal to the product of such newly designated Deferred Tons multiplied
by $***. If Buyer purchases





--------------------------------------------------------------------------------





more than the Monthly Benchmark in any given month when there are Deferred Tons
outstanding, then the outstanding Deferred Tons shall automatically decrease by
such excess amount of Products purchased (but in no event shall the Deferred
Tons be decreased to below ***), and the outstanding Deferral Balance shall be
reduced by an amount equal to the product of $*** multiplied by such excess
amount of Products purchased (but in no event shall the Deferral Balance be
decreased to below $***). Within *** days after completion of the Term or
earlier termination of this Agreement (the “Determination Date”), Buyer shall
pay to Smart Sand (the “Deferment Payment”) an amount equal to the product of
the outstanding Deferred Tons as of the Determination Date multiplied by the
Contract Price in effect at the end of the Term, minus the Deferral Balance
(i.e. Deferment Payment = (outstanding Deferred Tons * current Contract Price) -
Deferral Balance).


Within *** days of receiving the Deferment Payment, Smart Sand shall deliver to
Buyer, in one or more shipments to be determined in Smart Sand’s sole
discretion, the Deferred Tons. Buyer may, at its option, choose to not take
delivery of some or all of the Deferred Tons; provided, however, that if Buyer
chooses to not take delivery of such Products, Buyer shall not be entitled to
any refund of any portion of the Deferment Payment or Monthly Reservation
Charges paid to Smart Sand. Buyer’s choice to not take delivery shall be
irrevocable and Buyer shall forfeit any title to or right to receive the
Products that Buyer has chosen not to receive. If Buyer purchases less than the
Minimum Tons per Year in any Contract Year, as adjusted by application of
Deferred Tons (the “Shortfall Amount”), Smart Sand shall retain the Monthly
Reservation Charges paid during such Contract Year that have not been applied
towards the Deferral Bank or the $*** payment reduction set forth in Section
2.5, and Seller shall not be obligated to deliver to Buyer all or any portion of
any Shortfall Amount. Buyer shall not be entitled to any refund in connection
with a Shortfall Amount.”


1.3    The last two sentences of Section 2.5 shall be deleted in their entirety
and replaced with the following:
“Each Monthly Reservation Charge received by Smart Sand shall be used by Smart
Sand to reduce the amount payable by Buyer for Products ordered by $*** per ton
in the applicable month for which such Monthly Reservation Charge relates (or
such other months as determined in accordance with Section 1.4). The foregoing
payment reduction shall cease in any month of each Contract Year when the
aggregate payment reductions for Products purchased during such month is equal
to ***, subject to adjustments to the Deferred Tons and Deferral Balance as set
forth in Section 1.4.”
1.4    The reference to “December 31, 2019” in Section 4.2 of the PPA shall be
deleted and replaced with “December 31, 2020”.
1.5    The reference in Section 7.1 of the PPA to “Contract Year 3” shall be
deleted and replaced with “Contract Year 4”.
1.6     The term “1.4 (Deferrals),” shall be added to Section 7.3 of the PPA
immediately prior to the term “2.2 (Taxes)”.
1.7    The contact information for Smart Sand in Section 12 of the PPA shall be
deleted in its entirety and replaced with “Smart Sand, Inc., 1000 Floral Vale
Boulevard, Suite 225, Yardley, Pennsylvania 19067, Attention: James D. Young,
Facsimile: 215.295.7911”.
2.    Amendment to the RUA. The RUA shall be amended as follows:
2.1    The reference to “December 31, 2019” in Section 2 of the RUA shall be
deleted and replaced with “December 31, 2020”.





--------------------------------------------------------------------------------





3.    General Provisions.
3.1    Defined Terms. Capitalized terms used and not defined herein shall have
those definitions as set forth in the Agreements.
3.2    Credit Memo. Promptly after the execution of this Amendment, Seller shall
issue to Buyer a credit memo in the amount of $***. Smart Sand and Buyer each
acknowledges and agrees that, as of the date of this Amendment, the outstanding
Deferred Tons is *** tons and the Deferral Balance is $***.


3.3    Successors and Assigns. The terms and conditions of this Amendment shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Amendment, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Amendment, except as expressly
provided in this Amendment.


3.4    Counterparts; Facsimile. This Amendment may be executed and delivered by
facsimile or pdf signature and in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
3.5    Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
3.6    No Other Changes. Except as expressly amended by this Amendment, all of
the terms of the Agreements shall remain in full force and effect.
3.7    Entire Agreement. This Amendment, the Agreements and the agreements and
documents referred to herein, together with all the Exhibits hereto and thereto,
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Amendment, and supersede any and all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof.
[Remainder of this page intentionally left blank]













--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have executed this First Amendment to
Master Product Purchase Agreement and First Amendment to Railcar Usage Agreement
as of the date first written above.


SMART SAND, INC.


By: /s/ John Young        
Name: John Young
Title:     COO


RICE DRILLING B, LLC


By: /s/ Bradley Maddox        
Name: Bradley Maddox
Title:     VP Drilling & Completions







